Order entered September 18, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01081-CV

                            IN RE ROTEM FARTOOK, Relator

                Original Proceeding from the 303rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-13-11103

                                          ORDER
                         Before Justices Francis, Brown, and Whitehill

       Based on the Court’s opinion of this date, we DENY relator’s September 12, 2017

petition for writ of mandamus.


                                                     /s/   ADA BROWN
                                                           JUSTICE